Name: Council Regulation (EEC) No 1534/89 of 13 March 1989 on the application of Decision No 1/89 of the EEC-Finland Joint Committee amending the Agreement between the European economic Community and the Republic of Finland and certain other Agreements concluded in the same context between the European Community and the Republic of Finland , following the introduction of the harmonized commodity description and coding system
 Type: Regulation
 Subject Matter: Europe;  international trade;  distributive trades;  tariff policy
 Date Published: nan

 9. 6. 89 Official Journal of the European Communities No L 158 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1534/89 of 13 March 1989 on the application of Decision No 1/89 of the EEC-Finland Joint Committee amending the Agreement between the European Economic Community and the Republic of Finland and certain other Agreements concluded in the same context between the European Community and the Republic of Finland, following the introduction of the harmonized commodity description and coding system HAS ADOPTED THIS REGULATION : Article 1 Decision No 1/89 of the EEC-Finland Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Republic of Finland was signed on 5 October 1973 ( ! ) and entered into force on 1 January 1974 ; Whereas, pursuant to Article 12a of the above Agreement, the Joint Committee adopted Decision No 1/89 amending the Agreement, the Additional Protocol and certain Agreements in the form of Exchanges of Letters, following the introduction of the harmonized commodity description and coding system ; Whereas it is necessary to apply that Decision in the Community, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, of 13 March 1989. For the Council The President G. SOLCHAGA CATALAN (i ) OJ No L 328, 28 . 11 . 1973, p. 2 .